Requirement for Information under 37 C.F.R. 1.105

The following is a quotation of 37 C.F.R. 1.105:

(a)
(1) In the course of examining or treating a matter in a pending or abandoned application filed under 35 U.S.C. 111  or 371  (including a reissue application), in a patent, or in a reexamination proceeding, the examiner or other Office employee may require the submission, from individuals identified under §  1.56(c ), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example:
(i) Commercial databases: The existence of any particularly relevant commercial database known to any of the inventors that could be searched for a particular aspect of the invention. 
(ii) Search: Whether a search of the prior art was made, and if so, what was searched. 
(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention. 
(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application. 
(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result. 
(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved. 
(vii) In Use: Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use. 
(viii) Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items. 

(2) Where an assignee has asserted its right to prosecute pursuant to § 3.71(a)  of this chapter, matters such as paragraphs (a)(1)(i), (iii), and (vii) of this section may also be applied to such assignee.

(3) Requirements for factual information known to applicant may be presented in any appropriate manner, for example:
(i) A requirement for factual information;
(ii) Interrogatories in the form of specific questions seeking applicant’s factual knowledge; or
(iii) Stipulations as to facts with which the applicant may agree or disagree.

(4) Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
(b) The requirement for information of paragraph (a)(1) of this section may be included in an Office action, or sent separately.
(c) A reply, or a failure to reply, to a requirement for information under this section will be governed by §§ 1.135  and 1.136.

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The requirement for information is based on the equations included in the instant application (claims 6, 8, 19, and 21). 
Claims 6 and 19 include a formula for a first target optimization function to combine and optimize the multiple merchants to obtain the target merchant set in each of the multiple territorial blocks:

    PNG
    media_image1.png
    26
    444
    media_image1.png
    Greyscale


Claims 6 and 19 also include a formula for a constraint condition of the first target optimization function:

    PNG
    media_image2.png
    72
    398
    media_image2.png
    Greyscale


wherein g is a territorial block index; 
M is a quantity of the territorial blocks; 
p is a merchant index; 
N is a quantity of the merchants;
pvg is the quantity of impressions in a territorial block g;
cvrp,g is a conversion rate of a merchant p in the territorial block g;  
Pricep is an average transaction value of the merchant p;
Cp,g is a 0-1 identifier indicating whether to allocate a territorial block g to the merchant p as a territorial block in a delivery range of the merchant; 
Cp,g value of 1 means to allocate the territorial block g to the merchant p; 
Cp,g value of 0 means not to allocate the territorial block g to the merchant p; 
Timep,g is an average delivery duration of delivery to the territorial block g for the merchant p; and T is a preset average delivery duration threshold.

Claims 8 and 21 include a formula for a second target optimization function to combine and optimize the multiple merchants to obtain the target merchant set in each of the multiple territorial blocks:

    PNG
    media_image3.png
    26
    403
    media_image3.png
    Greyscale

Claims 8 and 21 also include a formula for a constraint condition of the second target optimization function:
 
    PNG
    media_image4.png
    73
    522
    media_image4.png
    Greyscale


wherein g is a territorial block index; 
M is a quantity of the territorial blocks; 
p is a merchant index; 
N is a quantity of the merchants; 
orderp,g is an order intake of a merchant p in the territorial block g; 
Pricep, is an average transaction value of the merchant p; 
Cp,g is a 0-1 identifier indicating whether to allocate a territorial block g to the merchant p as a territorial block in a delivery range of the merchant; 
Cp,g value of 1 means to allocate the territorial block g to the merchant p; 
Cp,g value of 0 means not to allocate the territorial block g to the merchant p; 
Distancep,g is an average delivery distance of delivery to the territorial block g for the merchant p; and 
Distance is a preset average delivery distance threshold.

Examiner requests that Applicant provide all known information as to the source of these formulas—for example, whether it was taken from a textbook, printed publication, or other form of prior art, whether it was derived solely by the applicant and is thus considered his/her own work, or whether it was based upon the work of others.
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed formulas.
In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed formulas. For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 11/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 and 13-21 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020, 05/18/2021 and 03/16/2022 have been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer-readable storage medium…” which can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims should be rejected under 35 U.S.C. 101.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-11, 13 and 15-21 pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 13 for example recites an abstract idea of determining a delivery range.  The limitations that recite an abstract idea are indicated in bold below:
A computer device, wherein the computer device comprises a processor and a memory, the memory stores an executable instruction, and the executable instruction is loaded by the processor and causes the processor to:
obtain historical behavior data in multiple territorial blocks and historical order data of multiple merchants; 
determine a target merchant set in each of the multiple territorial blocks according to the historical behavior data in the multiple territorial blocks and the historical order data of the multiple merchants; and 
determine a delivery range for each of the multiple merchants based on the target merchant set in each of the multiple territorial blocks.
The limitations fall under the abstract idea subject matter grouping of certain methods of mental processes because a person can evaluate the obtained information and make determinations about merchants and delivery ranges.  The performance of the claim limitations using a computer device does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a computer device, wherein the computer device comprises a processor and a memory, the memory stores an executable instruction, and the executable instruction is loaded by the processor to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  Also, the additional element of obtain historical behavior data in multiple territorial blocks and historical order data of multiple merchants amounts to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data collection aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer elements at a high-level of generality with mere data gathering limitations does not integrate the abstract idea into a practical application.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Therefore, the additional elements do not provide an inventive concept.  For the “obtain” step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the determining of a target merchant set including invoking a prediction model. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include a generic processor recited at a high-level of generality which does not impose any meaningful limits to integrate the abstract idea into a practical application nor does it provide for an inventive concept.  Also, dependent claims 19 and 21 introduce formulas for determining a target merchant set which fall under the abstract idea subject matter grouping of mathematical concepts.  Use of such formulas are generally linked to a computer device recited at a high level of generality which does not provide a meaningful limitation to integrate the abstract idea into a practical application nor demonstrate an inventive concept.      
 The same analysis above of the claims drawn to a computer device also applies to Applicant’s other claims drawn to a method and a computer-readable storage medium which recite limitations substantially similar to those addressed above.  Applicant’s claims are not patent-eligible.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto US 2013/0166348 A1 (hereinafter “Scotto”) in view of Winters US 2015/0186869 A1 (hereinafter “Winters”).

Regarding claim 1, Scotto discloses a method for determining a delivery range, comprising: 
obtaining historical behavior data in multiple territorial blocks and historical order data of multiple merchants (0068, 0069, 0074, Fig. 7 – order history, order size, order volume of competitors; 0075-0077 – seasonal patterns; 0087 – average ratings; 0079, 0080, 0082 - competitors are located within a radius and can be in multiple blocks; also see Figs. 17, 18a-c, 19a-c, Fig. 12a-d; 0093 – database of records of orders)
determining a target merchant set in each of the multiple territorial blocks according to the historical behavior data in the multiple territorial blocks and the historical order data of the multiple merchants (0057, 0081, 0082, claim 1 – assemble list of most important competitors; 0068, 0069, 0074, 0075 - compare competitor order history as well as delivery fees and order minimums, seasonal pattern; 0057, 0048, 0081 – based on scores, competitors are presented; 0068, 0069, 0074 – order history, order size, order volume).
While Scotto does not explicitly disclose determining a delivery range for each of the multiple merchants based on the target merchant set in each of the multiple territorial blocks, Winters remedies this by teaching to determine a delivery zone associated with a merchant who may desire to provide delivery services for some distance around the merchant location (0062).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the providing of the listing of competitors taught by Scotto to also include determined delivery zones associated with those competitors based on Winters’ teaching that delivery zones of merchants can be determined.  Scotto’s teachings disclose a competitive advantage utility (Scotto - 0011) and addresses the problem of effectively competing with competitor businesses (Scotto – 0002, 0007-0009).  Therefore, knowing the competitor’s delivery reach along with their order activity and other details would provide additional helpful information to glean any competitive advantages.

Claims 13 and 14 are directed to a computer device and a computer-readable storage medium, respectively and recite limitations substantially similar to those recited in claim 1.  Therefore, the same art and rational applied to claim 1 also applies to claims 13 and 14.

 Claims 2, 3, 7, 9, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto US 2013/0166348 A1 (hereinafter “Scotto”) in view of Winters US 2015/0186869 A1 (hereinafter “Winters”) and further in view of Chauhan et al. US 2017/0300948 A1 (hereinafter “Chauhan”).

Regarding claim 2, Scotto in view of Winters teaches the elements of claim 1 from which this claim depends with Scotto disclosing as shown above determining the target merchant set in each of the multiple territorial blocks according to the historical behavior data in the multiple territorial blocks and the historical order data of the multiple merchants. 
Scotto further discloses at least either a conversion rate or an order intake of each of the multiple merchants in each of the multiple territorial blocks according to the historical behavior data in the multiple territorial blocks and the historical order data of the multiple merchants (0068, 0069, 0074, Fig. 7 – order history, order size, order volume of competitors; 0075-0077 – seasonal patterns).  However, Scotto does not disclose predicting such order intake which is remedied by Chauhan and Scotto does not disclose using the predicting in determining the target merchant set.  Chauhan teaches a prediction engine accessing and using transaction data of merchants and predicting purchases, using propensity models, with particular merchants including for a given region and grouping of merchants (see 0029, 0030, 0034, 0035).  Chauhan also teaches using the prediction engine to generate propensity scores indicating likelihood of purchases including for a target region (see 0030, 0042, 0047, 0051, 0062) in which certain businesses in that target region identified as likely to take advantage of the predicted spending (see 0055-0058, 0062).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the order history teachings of Scotto (in view of Winters) to also consider future orders by predicting as taught by Chauhan because as suggested by Chauhan such predicting about future consumer transactions may be useful to merchants in understanding demand and input to their marketing strategies and business decisions (Chauhan – 0030, 0062).  As Scotto addresses competitive advantage over competing businesses, such predictions can be beneficial.    

Regarding claim 3, Scotto in view of Winters and Chauhan teaches the elements of claim 2 from which this claim depends including the predicting at least either the conversion rate or the order intake of each of the multiple merchants in each of the multiple territorial blocks according to the historical behavior data in the multiple territorial blocks and the historical order data of the multiple merchants.  Scotto and Winters do not teach the following limitations:
invoking a prediction model; and 
inputting the historical order data of the multiple merchants and the historical behavior data in the multiple territorial blocks into the prediction model, and 
outputting at least either the conversion rate or the order intake of each of the multiple merchants in each of the multiple territorial blocks.  
However, Chauhan teaches a prediction engine accessing and using transaction data of merchants and predicting purchases, using propensity models, with particular merchants including for a given region and grouping of merchants (see 0029, 0030, 0034, 0035).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the order history teachings of Scotto (in view of Winters) to also consider future orders by predicting with a prediction engine/model as taught by Chauhan because as suggested by Chauhan such predicting about future consumer transactions may be useful to merchants in understanding demand and input to their marketing strategies and business decisions (Chauhan – 0030, 0062).  As Scotto addresses competitive advantage over competing businesses, such predictions can be beneficial.  


Regarding claim 7, Scotto in view of Winters and Chauhan teaches the elements of claim 2 from which this claim depends including wherein the determining the target merchant set in each of the multiple territorial blocks according to the conversion rate or the order intake of each of the multiple merchants in each of the multiple territorial blocks, the historical order data of the multiple merchants, and the historical behavior data in the multiple territorial blocks.  Scotto further discloses the determining comprises: combining and optimizing the multiple merchants according to the order intake of each of the multiple merchants in each of the multiple territorial blocks and an average transaction value of each of the multiple merchants to obtain the target merchant set in each of the multiple territorial blocks (0069 – average value of order; 0057, 0081, 0082, claim 1 – assemble list of most important competitors; 0068, 0069, 0074, 0075 - compare competitor order history as well as delivery fees and order minimums, seasonal pattern; 0057, 0048, 0081 – based on scores, competitors are presented; 0068, 0069, 0074 – order history, order size, order volume).  


Regarding claim 9, Scotto in view of Winters and Chauhan teaches the elements of claim 1 from which this claim depends. Scotto does not disclose however Winters teaches the following: wherein the determining the delivery range for the merchant based on the target merchant set in each of the multiple territorial blocks comprises: determining, based on the target merchant set in each of the multiple territorial blocks, at least one territorial block corresponding to the merchant; generating a connected region of the merchant according to the at least one territorial block corresponding to the merchant; and processing the connected region of the merchant to obtain the delivery range of the merchant.  (0062, 0063 – adjust delivery area to various ranges; location reported to service).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the providing of the listing of competitors taught by Scotto to also include determined delivery zones associated with those competitors and storing such based on Winters’ teaching that delivery zones of merchants can be determined, set and provided.  Scotto’s teachings disclose a competitive advantage utility (Scotto - 0011) and addresses the problem of effectively competing with competitor businesses (Scotto – 0002, 0007-0009).  Therefore, knowing the competitor’s delivery reach along with their order activity and other details would provide additional helpful information to glean any competitive advantages.  


Regarding claim 11, Scotto in view of Winters and Chauhan teaches the elements of claim 1 from which this claim depends. Scotto does not disclose however Winters teaches the following: further comprising: compressing the delivery range of each merchant to obtain compressed region data; and storing the compressed region data (0062, 0063 – adjust delivery area to various ranges; location reported to service).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the providing of the listing of competitors taught by Scotto to also include determined delivery zones associated with those competitors and storing such based on Winters’ teaching that delivery zones of merchants can be determined, set and provided.  Scotto’s teachings disclose a competitive advantage utility (Scotto - 0011) and addresses the problem of effectively competing with competitor businesses (Scotto – 0002, 0007-0009).  Therefore, knowing the competitor’s delivery reach along with their order activity and other details would provide additional helpful information to glean any competitive advantages.    

Claims 15, 16 and 20 are directed to a computer device and recite limitations substantially similar to those recited in claims 2, 3, 7.  Therefore, the same art and rational applied to claims 2, 3 and 7 also applies to claims 15, 16 and 20.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto US 2013/0166348 A1 (hereinafter “Scotto”) in view of Winters US 2015/0186869 A1 (hereinafter “Winters”) in further view of Chauhan et al. US 2017/0300948 A1 (hereinafter “Chauhan”) and in further view of Khann et al US 2015/0006712 A1 (hereinafter “Khann”).

Regarding claim 5, Scotto in view of Winters and Chauhan teaches the elements of claim 2 from which this claim depends including wherein the determining the target merchant set in each of the multiple territorial blocks according to at least either the conversion rate or the order intake of each of the multiple merchants in each territorial block, the historical order data of the multiple merchants, and the historical behavior data in the multiple territorial blocks.  Scotto further discloses an average transaction value of each(0069 – average value of order; 0057, 0081, 0082, claim 1 – assemble list of most important competitors; 0068, 0069, 0074, 0075 - compare competitor order history as well as delivery fees and order minimums, seasonal pattern; 0057, 0048, 0081 – based on scores, competitors are presented; 0068, 0069, 0074 – order history, order size, order volume).  Scotto does not disclose also comprises: combining and optimizing the multiple merchants according to the conversion rate of each of the multiple merchants in each of the multiple territorial blocks, a quantity of impressions in each of the multiple territorial blocks.  However, Khann teaches reporting on clicks, impressions, and click through rate (0109).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the providing of the listing of competitors taught by Scotto (in view of Winters and Chauhan) to also include consideration of conversion rate and impressions as they are performance metrics that are indicative of user interest in a business which is valuable information for business decisions including in the area of competitive advantage addressed by Scotto.  

Claim 18 is directed to a computer device and recites limitations substantially similar to those recited in claim 5.  Therefore, the same art and rational applied to claim 5 also applies to claim 18.
  
Allowable Subject Matter
Claims 4, 6, 8, 10, 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 U.S.C. 101 are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu US 2018/0247263 A1 Method and Apparatus for adjusting merchant delivery range (0040, 0109, 0118 – expand delivery range).

This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683